MEMORANDUM OPINION
BRETT, Judge.
Petitioner herein filed his petition before this Court in an effort to obtain issuance of the writ of mandamus, to require the Warden of the Oklahoma State-Penitentiary, at McAlester, Oklahoma, to grant him credit for jail time served from the date of his arrest until he was delivered to the penitentiary, towards satisfaction of his penitentiary sentence. Petitioner received a three-year sentence from the Tulsa County District Court for the crime of indecent exposure.
Title 57 O.S.A. § 138 (amended Laws 1961, p. 438 § 1) provides in part as follows :
“All inmates serving their first term with a good conduct record and who have no infraction of the rules and regulations of the penal institution shall be allowed as a deduction from his term of imprisonment the jail term, if any, served prior to being received at the penal institution.”
The records before this Court reveal that this is not the first term of imprisonment to which petitioner has been subjected. Those records reflect that petitioner has served prior prison sentences at: U. S. Discipline Barracks, Fort Leavenworth, Kansas, and also at the Federal Reformatory in El Reno, Oklahoma. Therefore, petitioner does not come within the eligibility provided in the above statute. See also Lott v. State, Okl.Cr., 376. P.2d 634.
Petitioner’s petition is therefore denied.
NIX, P. J., and BUSSEY, J., concur.